 In, the Matter of PORTLAND LUMBER MILLSandWARD WILMARTI-1, ANINDIVIDUALCase No. 19-C-1.328.-Decided October 15, 1945DECISIONANDORDER-On January 10, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, on February 10, 1945, the re-spondent filed exceptions to the Intermediate Report and a supportingbrief.On the same day, Local 2880, Lumber and Sawmill WorkersUnion, United Brotherhood of Carpenters & Joiners of America, A.F. L., intervenor in this proceeding, filed a brief.The Board hasreviewed the rulings made by the Trial Examiner at the hearing andhereby affirmed.Pursuant to notice and at the request of the intervenor, the Boardheard oral argument on March 1, 1945, in Washington, D. C. Theintervenor appeared and participated in the argument; no other partyappeared.'The Board has considered the Intermediate Report, the respondent'sexceptions and brief, the intervenor's brief, the oral argument,' andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except ashereinafter modified.1.We agree with the Trial Examiner that, in acceding to.the inter-venor's request for the discharge ofWard Wilmarth under thecircumstances revealed in the Intermediate Report, the respondentviolated Section 8 (3) of the Act.Normally in cases in which an em-ployer has unlawfully discriminated against an employee by discharg-ing him, in addition to' affirmative relief, we order the employer, to'Chairman Herzog and Mr. Reilly have read the full. official transcript of the oralargument._64 N. L.R. B., No. 32.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist from in any manner infringing upon the rights guar-anteed in Section 7 of, the Act.However, in the instant case, therespondent dischargedWilmarth because it, believed in good faith,though mistakenly, that the terms of its closed-shop contract--with-theintervenor required that the respondent accede to the intervenor's de-mand for Wilmarth's dismissal.Under such circumstances and, inview of the absence of any evidence that danger of other unfair laborpractices is to be anticipated from the respondent's conduct in the past,we shall not enjoin the respondent from the commission of any and allunfair labor practices.2Nevertheless, in order to effectuate the purposes of the Act, we shall order the respondent to cease and desist fromthe unfair labor practice found and from any like or related act or con-duct interfering with the exercise of the rights guaranteed in Section 7of the Act. In addition, like the Trial Examiner, we shall order therespondent to take certain affirmative action, including reinstatementofWilmarth with back pay, designed to effectuate- the policies ofthe Act.Nothing in our order hereinafter set forth shall be taken to pro-scribe conduct of the respondent protected by the proviso to Section8 (3)'of the Act.--2. In the third paragraph preceding the caption "Concluding find-ings" in Section III of the Intermediate Report, the Trial Examinerinadvertently referred to the intervenor's letter to Wilmarth of July 12as "the Portland District Council letter to him of August 12. . . ."We hereby correct the Intermediate Report as to the date of the letterto July 12.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Portland Lumber Mills,Portland, Oregon, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) 'Discouraging membership in InternationalWoodworkers ofAmerica, affiliated with the CIO, or any other labor organization of itsemployees; by discharging or refusing to reinstate any, of its em-_ ployees, or by discriminating in any other manner in regard to theirhire or tenure of employment, or any term or condition of employment;(b)Engaging in any like or related act or conduct interfering with,restraining, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Interna-tionalWoodworkers,of America, affiliated with the CIO, or any otherlabor organization, to bargain collectively through representatives of2SeeN. L. R. B. v. Express Publishing Company,312 U S 426. PORTLAND LUMBER MILLS161their own choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer to Ward Wilmarth immediate and full reinstatement tohis former or a substantially equivalent,positioil,without prejudice tohis seniority and other rights and privileges;(b) -Make whole Ward Wilmarth for any loss of pay that he may,have suffered by reason of the respondent's discrimination against him,by payment to him of a-sum of money equal to-the amount which he,normally would have earned as wages during the period from the date _of his discharge to the date of the respondent's offer of reinstatement,less his net earnings during such period;(c)Post at its plant in Portland, Oregon, copies of the ' noticeattached hereto marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondentimmediately upon receipt thereof, andmaintainedby it for sixty(60) consecutive days thereafter,in conspicuous places,including places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order,,what stepsthe respondent has taken to comply herewith.APPENDIX ' ANOTICE TO ALL EMPLOYESPURSUANT TO A DECISION AND ORDERof the National Labor Relations Board, and in order to'effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :WE WILL NOT discourage membership in InternationalWoodworkers of America,affiliated with the CIO,or any otherlabor organization of our employees,by discharging or refusingto reinstate any of our employees, or by discriminating in any'other manner in regard to their hire or tdnure of employment.or any term or condition of employment,except insofar as saidconduct is protected by the proviso to Section 8 (3) of the Act.WE WILL NOT engage in any like or related act or conductinterfering with, restraining,or coercing our employees in the670417-46-vol. 64-12 162DECISIONS , OF NATIONAL, LABOR- RELATIONS, BOARDexercise of their right to self-organization, to form labor organi-zations, to join or assist the above-named or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid orprotection.-WE WILL- OFFER to Ward -Wilmarth immediate and' fullreinstatment to' his former or substantially equivalent positionwithout prejudice to-any. seniority or other rights and privilegespreviously. enjoyed, and make him whole for any loss of pay suffered as a result of the discrimination.PORTLAND LUMBER MILLS--------=------------------------------(Employer)Dated----------By ----------------------------------------(Represen (Representative)(Title)NOTE.-The above-named employee,if presently serving in thearmed forces of the United States, will be offered full reinstate-ment upon application in accordance with the Selective ServiceAct after discharge from the armed forces.This notice must remain posted for 60 days from the' date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTMr. 'William E. Spencer,for the Board.'Malarkey, Sabin,& Herbring, by Messrs.,W L MalarkeyandRube)t LF'abrn,of Portland, Oreg., for the Respondent.-Wttrick, Flood & O'Brien, by M'r George Flood,of Seattle,Wash, for the AFL.STATEMENT OF THE CASEUpon a charge filed on August 28, 1944, by Ward Wilmarth, the NationalLabor Relations Board, herein called the Board; by its Regional Director fortheNineteenthRegion (,-,cattle,Washington), issued its complaint datedSeptember 2, 1944, against Portland Lumber Mills, herein called the respond-ent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) and(3)' and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called,the Act.Copies of the complaint, the amendment to the com-plaint, the charge and notice of hearing were duly served upon the respondent,Ward Wilmarth,^and Portland'Distriet Council of Lumber and Sawmill Workerschartered by United Brotherhood of Carpenters & Joiners of America, AFL.With "respect to the unfair labor practices, the complaint as amended allegedin substance: (1) that-since about May 3, 1940, the respondent and Local 2880,Lumber and Sawmill Workers Union, United Brotherhood of Carpenters &Joiners of America, affiliated with the AFL, herein called Local 2880, havebeen and now are parties to a contract covering certain of the respondent's1The original complaint alleged violation of 8 (1) only. On September 8 an amendmentto the complaint was served upon the parties alleging violation of Section 8 (3) of the Act. PORTLAND LUMBER MILLS,-163employees,'which contains the following provision "_ The Company agreesto release from its employ .any, person, -upon formal demand from.-the Union,who fails or refuses to maintain membership in good standing in the Union" ;(2)^ about August 16, 1944, Local 2880 suspended Ward Wilmarth as a membertherein for the sole reason that he had served as an observer for the Inter-nationalWoodworkers' of America, affiliated with the CIO, herein, called IWA,in a Board election wherein Local 2880 and IWA appeared on the ballot; (3)that on or about August 21, upon forinal'request of Local 2880, the respondent dis-charged Wilmarth and has since refused to reinstate or reemploy him, for ,thereason that Wilmarth had served as an observer for TWA in the said election ;and, (4) by said act, the respondent has interfered with the rights of its em-ployees as guaranteed in Section 7 of the Act.The respondent thereafter filed its -answer wherein it admitted the existenceof the confract, the holding,of the Board election, and the discharge of Wilmarth.It further admitted that it had knowledge that Wilmarth had been charged byLocal 2880 with being an observer for IWA at the election, but alleged that ithad no knowledge as to whether that was the sole reason Wilmarth was droppedfrom Local 2880. The answer further alleged that at the tune the contract wasentered into Local 2880 was the Board's certified bargaining agency for itsemployees, and that the contract, among other things, provided as follows:It is the desire of the parties hereto that the employees covered by' thisAgreement shall maintain membership in good standing in the Union.In order that this desire may be effected and the Union may discipline itsineinbers for the effective operation of this Agreement, the Company agreesto release from its employ any person; upon formal demand from the Union,who fails or'refuses to maintain membership in good standing in the Union.It is expressly, understood and agreed that all present employee membersof the Union shall maintain membership in the Union, and present employeeswho are not members shall secure membership in the Union within a reason-able length of time and maintain such membership.The Union, )being the sole judge of its membership, shall have the rightto give written notice to the Company that a named employee or employeeshave not complied with membership according to its rules, and the Company,thereupon, shall within fifteen (15)) days discharge such employee..That on or about August 18, Local 2880 gave respondent written notice thatWilmai th no longer belonged to the Union, having forfeited his membership,and demanded his discharge ; that in compliance with the written notice and theterms of the contract it discharged Wilmarth on August 21 without any investi-gation as to the reasons for Wilmarth's loss of membership in Local 2880.Pursuant to notice a hearing was held at Portland, Oregon, on September 14,1944, before J. J. Fitzpatrick, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.At the opening of the hearing Portland DistrictCouncil2 and Local 2880, together herein called the intervenor, jointly movedfor leave to intervene insofar as their contractual and other rights might beconcerned aThe motion was granted insofar as the intervenor's rights under2 The Portland District Council had jurisdiction over all locals, including Local 2880, inits district2Included'in intervenor'smotion and in support thereof was intervenor's answer tothe complaint,wherein it was denied that Wilmarth was discharged on request of Local2880 because he served as an observer to IWA at the election. It averred that WilmarthHas expelled by intervenor "pursuant to its governing Constitution & By-Laws." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract were affectedThe intervenor also ^filed'an answer alleging thatWilmarth was expelled from Local 2880 pursuant to its governing constitutionand by-laws.The Board,,the respondent, and intervenor were represented bycounsel and participated in the hearing.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses and to introduceevidence bearing upon the'issues.At the conclusion of the evidence the Board'scounsel moved to conform the pleadings to the proof in formal mattersTherewas no objection and the motion was granted. At that time the respondent movedto strike certain testimony relative to the conduct and activities of Local 2880.The motion was denied' The respondent and intervenor moved separately todismiss the complaint.Ruling was reserved. The motions to dismiss are deniedAll,parties argued orally on,the record at the close of the hearing, and the respond.ent and intervenor have since filed briefs with the undersigned.After the closeof the hearing, upon motion of Board's counsel, as to certain corrections, and uponhis'own motion as to others, the undersigned ordered certain corrections madein the transcript of the record.Upon the record thus made and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,' Portland Lumber Mills, is an Oregon corporation engaged inthe manufacture, and sale of lumber and lumber products, with-principal officeand place of business in the city of Portland, Oregon. The materials used by therespondent in the course of its business operations, consisting mainly of logs, areobtained from points within the State of Oregon.Of its manufactured products,valued annually at $1,600,000. approximately 75 percent thereof is transported,in interstate commerce to and through other States of the Union'II.THE ORGANIZATIONS INVOLVEDInternational Woodworkers of America, affiliated with the:Congress of Indus-trial Organizations, and Local 2880, Lumber and Sawmill Workers Union, UnitedBrotherhood of Carpenters & Joiners of America, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membership employeesof the respondent.CIII.THE UNFAIR LABOR PRACTICESNone of the essential facts are in dispute.On May 3, 1940, following a Boardelection wherein the IWA^and Local 2880 appeared on the ballot and which electtion was won by Local 2880, the respondent entered into a union-shop agreementcovering all the respondent's employees, with certain exclusions, containing aclause providing for annual automatic renewal unless notice of termination ormodification was given by either party to the contract prior to May 3 of each suc-ceeding year.'This contract, as modified by certain supplemental agreementsbut still containing the union-shop provisions, was automatically renewed onMay 3, 1944, for an'additional year, on failure of either of the parties theretoThe intervenor also made a similar motion to strike, which motion was deniedAt the hearing the respondent, through its attorney, stipulated that it was engaged incommerce within the meaning of the Act.The pertinent, provisions of the contract relative to a union shop are set forth in detamlin the respondent's answer,supra. PORTLAND LUMBER MILLS165to give written notice-30 days prior to May 3, 1944,of'an intention to terminate.However,on April'1, 1944, the IWA filed a petition for, investigation and certi-ilcation of representatives covering-the employees',included-in,the.-contract underSection 9(c) of the Act.Thereafter,the Board found that the automatic re-newal of the contract did not constitute a bar to an investigation and certificationof representatives,in view of the timely filing of the petition,and ordered anelection.'The election,inwhich Local 2880 and IWA only appeared on theballot,was held June 23, 1944.The IWA lost the election.During the conductof the election,at the request of an IWA official,Ward Wilmarth,a head markeremployed by the respondent since 19398and at the time a member in goodstanding of Local 2880,acted as an observer for the IWA.About July 13, Wil-marth received a, letter from Portland District Council of Lumber and SawmillWorkers, whichreads as follows:PORTLAND DISTRICT COUNCIL or LUMBER AND SAWMILL WORKERSJULY 12, 1944Mr. WARD WILMARTH,Rt. 4box1038, Portland, OregonDEAR SIR & BRoTHER : Enclosed herewith is a copy of the charges filedagainst you and approved by the Portland District Council of Lumber andSawmill Workers.'You are hereby, notified to appear at the next regular meeting of theCouncil on July 25, 1944, at 8: 00 p. in. in the meeting hall at, 327 S. W.Jefferson St., Portland, Oregon, at this time charges will be turned over to atrial Committee, to be selected at the meeting.You have until this meeting to reply to these charges and can be repre-sented'by Council if you wish, however, Council representing you must bea member of the United Brotherhood of Carpenters and Joiners of America.Failing to appear the Committee will-proceed with the trial.Fraternally yours,PORTLAND DISTRICT COUNCIL OFLUMBER AND SAWMILL` WORKERS.By /s/ J. S. BownJ. S. BowN,Sec. Treas.Attached to the letter was a copy of the charge therein referred to, as follows:JULY 11, 1944PORTLAND DISTRICT COUNCIL OF LUMBER AND SAWMILL WORKERSDELEGATES:I,James Whallon,Business Agent of The Portland DistrictCouncil of Lumber and Sawmill Workers,HEREBY; charge Ward Wilmarthwith violation of the obligation he took when becoming a member of LocalNo. 2880, and the United Brotherhood of Carpenters and Joiners of America,by giving aid and support to a dual organization,with the intentto disruptour organization.To-wit : on June 23, 1944, Ward Wilmarth acted as an observer for the IWA,Local 5-#, CIO, at an election held for the purpose of taking theIIn re:Portland Lumber Mills,56 N. L R B 1336.(Decided June 10, 1944.)sWilmarth was first employed by the respondent about 1928 or 1929,but for sometime-prior to 1939 had been on leave of absence from the respondent while he acted as DistrictCouncil representative for the IWA.% 166DECISIONS OF NATIONAL' LABOR RELATIONS BOARDcollective bargaining rights away from the Lumber and SawmillWorkers Union Local No.'2880,'at' thePortland LumberMills. inPortland, Oregon.Fraternally yours,-,JAMES WHALLON,Business Agent.Prior'to August 16, when Wilrnarth was tried,on the above charge at a meetingTreasurer of the respondent, and at that time Robertson was shown and readthe letter and charge1 ,'On August 18 Robertson was handed the following letter -by, one of the mem-IPORTLAND DISTRICT COUNCIL OF LUMBER AND SAWMILL WORKERSPortland, Oregon,AUGUST 18, 1914Mr. G. A. ROBERTSON,PresidentPORTLAND LUMBER MILLS.6611 N. Burlington, Portland,OregonDEAR SIR: This is to inform you that, one of your employees. Ward Wil-marth, no longer 'belongs to the Union, having forfeited his membership,We therefore, request that be be discharged' in accordance' with Article (1),of our Working Agreement -Very truly yours,LUMBER & SAWMILL WORKERS UNION, LOCAL No. 2880By, Plant. Committee,(Sgcl)EDWARD J. BILLINGS(Sgd) JAMES W. SMITH'(Sgd) RAY WALI:ACEPresident (Sgd) , JAMES W SMITHAfter the receipt of the above' communication from Local 2880 and on thefollowing Monday, August 21, just before quitting time, Robertson sent for anddelivered toWilmarth.a letter to which was attached Wilmarth's wage checkin full.The body of the letter read:,PORTLAND LUMBER MILLSAUGUST 21, 1944Mr WARD WILMARTHPlantDEAR SIR: This is to advise you that under'date of August 18th, 1944, wereceived written notice from the Plant Commitee of Local Union 2880 thatyou had not complied with Article I of the existing union shop contractbetween the Local and the Portland Lumber Mills, and calling upon us todischarge you in accordance with Article I:We are therefore paying you off at this time,-August 18, 1944, and wishto advise you-that you are discharged' and that the, relation of employer,and employee,is severed, all in accordance with Article I.Yours very truly.PORTLAND LUMBER MILLSBy /s/ G. A. ROBERTSONITreasurer.When,he received the letter., and. his pay. check, -Wilrnarth. excused himself,went to the entrance of the building where he secured the Portland District" PORTLAND LUMBER MILLS167Council letter to him of August 12 as well as the writtencharge against him,returned to Robertson's office andhad Robertson reread the letter and'the charge.The respondent's Vice-President L R. Hubbard, who came into the office about,this time, also read the letter and the charge:Wilmarth then left after statingthat there probably would be further proceedings in the matter.He his notsince been reemployed by the respondent.From May 3, 1940, the initial date ofthe union-shop contract to the date of the discharge of Wilmarth the respondentdischarged from six to eight employees upon demand of Local 2850 for failure tomaintain membership in that organization. In none,of the previouscases didthe respondent inquire as to the reasons why these employees were dropped frommembership in the local. It made no inquiry or independent investigation inWilmarth's case and in no way challenged Local 2880's right to discipline andcontrol its membership, on the theory that it had no right or authority to do so.Wilmarth's work with the respondent was satisfactory.. The respondent hadno reason for discharging him other than the demand of Local 2880There is no allegation in the complaint, nor evidence to supportsuch an allega-tion, that the respondent engaged in any unfair labor practices, other than theallegations relative to the discharge of Wilmarth.iConcludingfindingsThe question presented is whether, as the respondent and intervenor contend,the union-shop agreement is a defense to the otherwise discriminatory dischargeofWilmarth for non-membership in Local 2880.''The Board has discussed the extent of the immunity an employer is entitledto under the proviso of Section 8 (3) of the Act° in several decisions where theclosed-shop contract was raised as a defense to alleged discriminatory discharges.InWallace Corporation,"an election was held between the CIO and an inde-pendent union under an agreement providing that the employer would enter intoa union-shop contract with the union that won the election.The Independentwas victorious and after the election demanded that the employer enter into aclosed-shop contract with it "to permit elimination from the respondent's pay rollof employees unfavorable to the Independent."The employer thereafter signeda closed-shop agreement and discharged a number of employees who had supportedthe CIO, some of whom had applied for but had been denied membership in theIndependent.The Board found the closed-shop contract invalidThe U. S.Supreme Court affirmed the Fourth Circuit Court of Appeals order for enforce-ment." In the majority decision Mr Justice Black used the following language :We do not construe the provision authorizing a closed shopas indicating anintention on the part of Congress to authorize a majority of workers and a9 Section 8(3) of the Act provides that it shall be an unfair labor practice for anemployerBy discrimination in regard to the hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labor organi-Provided,,That nothing in this Act,or in the National Industrial RecoveryAct (U.S C, Supp VII,title 15,secs. 701-712);as amended from time to time orin any other statute of the United States,shall preclude an employer from makingan agreement with a labor organization(not established,maintained,or assisted byany action defined in this Act as an'unfair labor practice)to require,as a conditionof employment,membership therein,if such labor organization is the representativeof the employees as provided in Section 3 (a), in the appropriate collective bargainingunit covered by such agreement when made.In reWallace Corporation,The,50 N.L. R B 38.11The Wallace CorporationvN L. RB,323' U S 248,affirming, 141 F (2d) 87(C. C A. 4), 168,DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany, as in the instant case, to penalize minority groups of workers bydepriving them of that full freedom of association and self-organization whichitIn theRutlandcase,'" certain members of an AFL union holding a valid closed-shop contract with the employer indicated their intention, shortly before th, e,-expiration date of the contract, to seek representation by a CIO union.The AFLunion then persuaded the employer to discharge these employees and replace themwith new employees who were required to join the contracting union.As statedby the Board the precise issue in the case was:whether a closed-shop agreement-made in conformity with the conditionsof the proviso may operate as a defense to otherwise discriminatory dis-charges effected toward the end of the contract term when the employeescovered by the agreement seek to change their collective bargaining repre-sentative for the next contractual period.After noting that the legislative history shows that the proviso was insertedto avoid the interpretation of the Act which some had given to Section 7 (a) ofthe National Industrial Recovery Act that closed-shop contracts were outlawedunder all circumstances, the Board stated : "But the mere fact that all closedshops are not unlawful, by virtue of the proviso, is no reason for holding thatclosed shops may be made perpetual because validly initiated -."The Boardreasoned that such could not have been the intent of Congress ; that the funda-mental policy of the Act, in the light of which all its provisions-including theproviso to Section 8 (3) must be read, is to"promote industrial peace," thereby fostering commerce, through the pro-tection of self-organization and the encouragement of collective bargainingby representatives of the employees' own choosingthat, to be meaningful, this right of the employees to select representatives mustnecessarily include the right "at some appropriate time" to change representa-tives.It noted that the contract is question was about to expire and under theBoard's practice it was the appropriate time to change representatives if theemployees so desired, and concluded,The discharge of the very employees whose representation is in issue, becausethey have placed their representation' in question, is clearly inconsistent withthe whole policy and general scheme of the Act.The facts in the instant case clearly show that Wilmarth was discharged bythe respondent on demand of the contracting union because he had at "an appro-priate time" chosen to put "in issue" the question of who should represent himand the other employeesThe respondent and the intervenor argue, however,that there was some evidence of collusion between the employer and the contract-ing union in theRutlandcase,whereas there is not the slightest proof of anycollusion in the present case and that the evidence shows conclusively that therespondent simply complied with the contract terms in discharging' Wilmarthafter demand by Local 2880 and without making any inquiry into or giving anyconcern to the reason Local 2880 had for dropping his membership; that to havemade such inquiry would have amounted in effect to policing Local 2880's rightto run its affairs and discipline its members.It is clear, however, that in theRutlandcase that the Board in its findingswas thinking in terms of knowledge of the reason behind the demand for thedischarges rather than because it was convinced of collusive action, and it tooku In reRutland Court Owners, Inc.,44 N. L. R B. 587. PORTLAND LUMBER MILLS169the broad position that the proviso in Section 8 (3) cannot be used as a deviceto deprive employees of their statutory right to elect representatives at appro-priate timesIn this respect the Board used the following language in its Sup-plemental Decision after the Rutland case came up for reargument:The proviso relating to the closed shop is not a severable and separateportion of the Act. It must be construed in the light of the statutory state-ment of policy and the general provisions of the Act, and if any seemingconflicts' arise they should be resolved so as to give proper effect to thesalient provisions of the Act. It is a well settled principle of statutoryconstruction that ina remedial statute a broad effect should be given thegeneral provisions and a narrow construction placed upon the limitations.[CitingFleming v. Ha'keye Pearl Button Co., et at.,113 F. (2d) 52(C. C. A. 8)1.The expressed purpose of the Act is to insure employees oftheir own right of self-organization and a free choice of representatives.We cannot allow the declared intention of Congress to be evaded by per-mitting an employer and a union thus to combine to preclude the employeesfrom expressing their choiceThe proviso in Section 8 (3) cannot thereforebe considered as an instrument for depriving employees of their statutoryright to select another representative for a period succeeding the termembraced by the closed-shop contract.The undersigned is convinced that under the provisions of the Act itself, andthe decisions above cited construing the proviso to Section-S (3) thereof thatthe respondent was not required under the circumstances herein found todischarge Wilmarth under the terms of'the union-shop contract on demand andnotice by Local 2880 that he was no longer a member of the contracting union;but on the contrary, the respondent having notice-of the illegal purpose behindthe demand was in duty bound to refuse to comply therewithHaving orderedthe discharge, even though actinggn entire good faith, it must be held account-able for this discriminatory act.It is therefore found that the respondent, by its discharge of Wilmarth, dis-criminated in regard to hire and tenure of employment, thereby discouragingmembership in the IWA and encouraging membership in Local 2880, and inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON CORM 11ERCEThe activities of the respondent set forth in Section III, above, occurring in'connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in an unfair labor practice,itwill be recommended that it cease and desist therefrom, and take certain actionnecessary to effectuate the policies of the Act.It has been found that the respondent discriminatorily discharged Willnarth.It will be recommended that the respondent reinstate him to his former or sub-stantially equivalent position, without prejudice to his seniority'and other rightsand privileges, if necessary dismissing any, person hired since the elate of his21In reRutland Court Owners,Inc.,46 N.L R B. 1040. 170,DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge. It will also be recommended that the respondent pay to Wilmarth anamount equal to that which he would normally have earned as wages from thedate of his discharge-to the date of the offer of reinstatement, less his net earn-ings," during such period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAWI1.InternationalWoodworkers of America, affiliated with the Congress ofIndustrial Organizations, and Local 2880, Lumber and Sawmill Workers Union,United Brotherhood of Carpenters & Joiners'of America, affiliated with the'American Federation of Labor, are -labor organizations within the meaning ofSection 2 (5) of the Act.-2.By discriminating in regard to the hire and tenure of employment of WardWilmarth, thereby discouraging membership in International Woodworkers ofAmerica, affiliated with the Congress of Industrial Organizations, the respondenthas engaged in and is engaging in-unfair labor practices; within the meaning ofSection 8 (3) of the Act.3.By said act the respondent has interfered with, restrained, and coerced its-employees in the exercise of the rights guaranteed in Section 7 of the Act andhas engaged in and is engaging, in unfair labor practices, within the meaningof Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Portland Lumber Mills, Portland, Oregon,its officers, agents, successors and assigns, shall :1.Cease and desist from discouraging membership in International Wood-workers of America, affiliated with the Congress`of Industrial Organizations, orany other labor organization of its employees, by,discharging any of its employees,or in any other manner discriminating in regard to their hire and tenure ofemployment or any term or condition of employment.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Ward Wilmarth immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniorityand otherrights and-privileges;r,,.,(b) 1\IakeWard Wilmarth whole for any loss of pay hemay have sufferedby reason of the discrimination against him, by paymentto him of a sum ofmoney equal to an amount determined in the manner set forth in the section_above entitled "The remedy" ;14By "net earnings"ismeant earnings less'expenses, such as for transportation, room, .^and board, incurred by an employee in connection with obtaining work or working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440. Moniesreceived for work performed upon,Federal, State,,county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R., B.,311 U. S 7.'' PORTLAND LUIVIBER MILLS-171(c)Post immediately in conspicuous places throughout its plant at Portland,Oregon, and maintain for a period of sixty (60) consecutive days from the dateof posting, notices to its,'stating : (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraph 1 hereof; and (2) that the respondent will take the affirmativeaction set-forth in paragraphs 2 (a) and (b) of these recommendations;(d)Notify the Regional Director for the,Nineteenth Region in writing withinten '(10) 'days from the receipt of this Intermediate Report what steps therespondent- has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will, comply' with- the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the, action aforesaid.'As provided in Section 33 of Article II of the Rules and Regulations of the,National Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (115) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, Rochambeau'Building.Washington, D. C., an original and'four copies of a statement in writing,,setting forth such exceptions to the intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections), as herelies upon,-together with the original and four copies of -a brief iri supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief the party or counsel for the Board filing the same shall'serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any, party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days, from the date of the order transferring the caseto the Board.'Dated January 10, 1945.J. J.'FITZPATRICK,Trial Examiner.